Exhibit 10.2

CONSULTING AND NON-EXECUTIVE CHAIRMAN AGREEMENT

This CONSULTING AND NON-EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”), dated
as of January 24, 2020, is made and entered into by and between AAC Holdings,
Inc. (the “Company”) and Michael Cartwright (the “Consultant”).

WITNESSETH:

WHEREAS, the Consultant desires to retire as Chief Executive Officer of the
Company but continue to serve as Chairman of the Company’s Board of Directors
(the “Board”), effective as of January 24, 2020 (the “Effective Date”), and to
provide consulting services to the Company following the Effective Date on the
terms set forth herein; and

WHEREAS, the parties desire to enter into this Agreement and to set forth their
respective rights and obligations regarding the Consultant’s consulting
arrangement and service as Chairman of the Board.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

1. Resignation. The Consultant hereby resigns as Chief Executive Officer of the
Company as of the Effective Date. Other than as set forth in this Agreement, the
Consultant’s employment and all other relationships with the Company and its
affiliates and subsidiaries of the Company (the “Subsidiaries”) shall cease as
of the Effective Date. The Consultant agrees to resign as a sole member, sole
manager, manager and/or director of any and all of the Subsidiaries and as an
officer of any such Subsidiaries. Further, the Consultant agrees to cooperate
with the Company, as set forth in Section 14, in filling such vacancies and/or
electing and qualifying the Consultant’s successor for each of the subsidiaries.
The Consultant and the Company hereby agree and confirm that he is not resigning
from the Board and shall continue to serve as Chairman of the Board on the terms
set forth herein.

2. Chairman of Board.

(a) The Company hereby retains the Consultant to serve as Chairman of the Board.
The Consultant shall perform such duties and responsibilities as are normally
related to such position, including but not limited to facilitating
communications among the Company and the Board and executive management, and the
Consultant hereby agrees to use his best efforts to provide such services (the
“Chairman Services”). The Consultant shall comply with the statutes, rules,
regulations and orders of any governmental or quasi-governmental authority,
which are applicable to the performance of the Chairman Services, and the
Company’s rules, regulations, and practices as they may from time-to-time be
adopted or modified.

 

1



--------------------------------------------------------------------------------

(b) The Consultant may be employed by another company, may serve on other boards
of directors or advisory boards, and may engage in any other business activity
(whether or not pursued for pecuniary advantage), as long as such outside
activities do not violate the Consultant’s obligations under this Agreement,
including but not limited to Sections 6 and 8, or the Consultant’s fiduciary
obligations to the Company’s stockholders.

(c) The Consultant shall serve as Chairman of the Board of Directors at the
pleasure of the Board. For the avoidance of doubt, the Consultant may be removed
as Chairman of the Board at any time, either with or without cause, by the
affirmative vote of a majority of the directors of the Board in office at the
time.

3. Consulting.

(a) On the Effective Date, the Company agrees to retain the Consultant as a
senior level consultant to provide the services described herein from the
Effective Date until the second anniversary of the Effective Date (the
“Consulting Period”).

(b) The Consultant shall provide the following consulting services to the
Company (the “Consulting Services”):

 

  (i)

Assist management in developing the Company’s strategy and business plan for
presentation to and approval by the Board;

 

  (ii)

Assist management in identifying business opportunities for the Company;

 

  (iii)

Assist management in identifying strategic relationships and further developing
the Company’s brand; and

 

  (iv)

Such services as may reasonably be requested by the Company’s Chief Executive
Officer or Board from time to time.

(c) The Consulting Services will be performed at such times as are reasonably
requested by the Company after reasonable consultation with the Consultant. The
Consultant shall provide the Consulting Services in such location as may be
reasonable and convenient to the Consultant; provided that the Consultant may be
required to travel in connection with his performance of the Consulting Services
as reasonably requested by the Company.

4. Compensation. The Consultant shall, as of the Effective Date, be entitled to
receive the following from the Company:

(a) For the performance of the Consulting Services (the “Consulting Fees”):

 

  (i)

For the period commencing as of the Effective Date through and including
January 31, 2020, Consulting Fees shall be $22,575, payable upon execution of
this Agreement;

 

2



--------------------------------------------------------------------------------

  (ii)

For the month of February, 2020, $ 100,000;

 

  (iii)

For the months of March 2020 through July 2020, $75,485 per month, and

 

  (iv)

Commencing August, 2020 and for each month thereafter for the remaining term of
this Agreement, $50,000 per month (except the last month shall be prorated
consistent with the amount provided herein).

The amounts outlined in (ii) through (iv) shall be payable on the first business
day of each applicable calendar month.

(b) As a fee for service on the Board and as Chairman of the Board, $250,000 per
year (“Chairman Compensation”). The Chairman Compensation shall be paid in four
quarterly installments of $62,500, payable on the last business day of each
calendar quarter. The compensation in this subsection (b) shall be in lieu of
all other Board cash compensation; provided, however, that the Consultant shall
be entitled to any equity compensation otherwise payable to Board members in
connection with their service on the Board. To the extent that any termination
of services occurs mid-calendar quarter, said Chairman Compensation shall be
prorated for that calendar quarter.

(c) All reasonable and necessary business expenses incurred by the Consultant in
the performance of the Consulting Services and Chairman Services shall be
promptly reimbursed by the Company in accordance with the Company’s standard
expense reimbursement policies.

5. Status. The Consultant acknowledges and agrees that his status at all times
during the Consulting Period shall be that of an independent contractor. This
Agreement shall not be construed to create any association, partnership, joint
venture, employee or agency relationship between the Consultant and the Company
for any purpose, other than as set forth in this Agreement. Neither party has
authority (and shall not hold himself or itself as having authority) to bind the
other party. Neither party shall make any agreements or representations on the
other party’s behalf without the other party’s prior written consent. Subject to
the foregoing, the Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining workers’ compensation insurance on
Consultant’s behalf.

 

3



--------------------------------------------------------------------------------

6. Non-Competition & Non-Solicitation Restrictions. During the Consulting Period
or for so long as Consultant Serves as the Chairman of the Board, the Consultant
shall not, directly or indirectly, do any of the following:

 

  (a)

engage in any activities, whether as an employer, partner, director, officer,
employee, agent, independent contractor, consultant, salesperson, or any other
capacity in competition with the Company within the contiguous United States; or

 

  (b)

solicit or attempt to solicit any employee, independent contractor, director,
agent or other service provider of the Company or of any of its divisions,
subsidiaries or affiliates to terminate his, her or its relationship with the
Company or such affiliate.

For purposes hereof, “affiliate” shall mean any entity which, directly or
indirectly, controls or is controlled by, or is under common control with the
Company.

7. Non-Disparagement. The Consultant agrees and covenants that the Consultant
will not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers,
directors, and existing and prospective clients, customers, suppliers, investors
and other associated third parties. This Section 7 does not, in any way,
restrict or impede the Consultant from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. The Consultant
shall promptly provide written notice of any such order to the Company. The
Company agrees and covenants that it shall direct its officers and directors to
refrain from making any defamatory or disparaging remarks, comments, or
statements concerning the Consultant.

8. Confidentiality. Without the express written consent of the Company, the
Consultant shall not at any time (either during or after the termination of the
Consulting Services) use (other than for the benefit of the Company) or disclose
to any other business entity proprietary or confidential information concerning
the Company, any of their affiliates, or any of its officers. The Consultant
shall not disclose any of the Company’s or the Company’s affiliates’ trade
secrets or inventions of which Consultant has gained knowledge during his
employment with the Company. This paragraph shall not apply to any such
information that: (1) the Consultant is required to disclose by law; (2) has
been otherwise disseminated, disclosed, or made available to the public,
provided that, such disclosure is through no direct or indirect fault of the
Consultant or person(s) acting on the Consultant’s behalf; or (3) was obtained
after his employment with the Company ended and from some source other than the
Company, which source was under no obligation of confidentiality

9. Effect of Breach by Consultant. The Consultant agrees that a breach of any
obligation in Sections 6, 7, or 8, the Company shall be entitled, in addition to
any other right or remedy available to it (including, but not limited to, an
action for damages), to a temporary or permanent injunction or other equitable
relief restraining such breach or a threatened breach and to specific
performance of such provisions, and the Consultant hereby consents to the
issuance of such injunction and to the ordering of specific performance or other
equitable relief, without the necessity of showing any actual damages, and
without the requirement of the Company to post any bond or other security.

 

4



--------------------------------------------------------------------------------

10. Termination of Consulting Services. This Agreement shall terminate upon the
following circumstances:

 

  (a)

Termination Without Cause. Both the Consultant and the Company may terminate the
Consulting Services under this Agreement at any time for any reason, no reason,
or without cause by providing at least sixty (60) days prior written notice to
the other and subject to the provisions of this Agreement. It is expressly
understood that the Consultant’s employment is strictly “at will.”

 

  (b)

Termination for Cause. This Agreement may be terminated at any time by the
Company for Cause. “Cause” for this purpose shall mean and be strictly limited
to the following:

 

  (i)

Consultant’s willful failure to perform the Consultant’s duties (other than any
such failure resulting from Disability as defined herein);

 

  (ii)

Consultant’s willful failure to comply with any valid and legal directive of the
Board;

 

  (iii)

Commission of any material act of fraud or dishonesty by the Consultant against
the Company or its affiliates;

 

  (iv)

Consultant’s conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude;

 

  (v)

Consultant’s embezzlement, misappropriation, or fraud, whether or not related to
the Consultant’s employment with or engagement by the Company;

 

  (vi)

Consultant’s material violation of the Company’s written policies or codes of
conduct, including but not limited to written policies related to
discrimination, harassment, performance of illegal or unethical activities, and
ethical misconduct; or

 

  (vii)

Any material breach of any provision of this Agreement, which the Consultant
fails to cure within fifteen (15) days of the Consultant’s receipt of written
notice thereof.

 

5



--------------------------------------------------------------------------------

  (c)

Termination Upon Death/Disability. This Agreement may be terminated by the
Company upon the Consultant’s death or Disability. “Disability” shall mean
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees or directors of
the Company.

 

  (d)

Effect of Termination.

 

  (i)

If the Consultant’s employment is terminated by the Company for Cause, or if the
Consultant resigns, the Company shall pay the Consultant’s compensation only
through the last day of the period during which the Consultant is employed by
the Company and, except as may otherwise be expressly provided in this Agreement
or in any Benefit Plan, the Company shall have no further obligation to
Employee.

 

  (ii)

If the Consultant’s employment is terminated by the Company other than for
Cause, including any discharge without Cause, liquidation or dissolution of the
Company, or a termination caused by death or Disability, the Company will pay
the Consultant (or his estate) the Consulting Fees within 60 days, in one lump
sum, due and owing and otherwise payable through the end of the Consulting
Period, and any expenses owing for periods prior to and including the date of
termination of the Consulting Services.

 

  (iii)

For the avoidance of doubt, the termination of the Consulting Services hereunder
shall in no way effect the Consultant’s Chairman Services, provided that the
Consultant remains eligible to serve as Chairman of the Board pursuant to
Section 2.

 

  (e)

Effect of Termination of Board Service. Notwithstanding anything contained in
this Agreement, if the Consultant is not reappointed to a position on the Board,
such event will not act as a termination or breach of the Consulting Agreement
by the Company.

11. Assignability. The Consultant may not assign or transfer this Agreement or
any of the Consultant’s rights, duties or obligations hereunder. The Company may
assign this Agreement to any person or entity acquiring all or substantially all
of the assets (by merger or otherwise) of the Company so long as such person,
entity or affiliate assumes the Company’s obligations hereunder.

12. Severability. If any one or more of the provisions of this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions and other
application thereof shall not in any way be affected or impaired.

 

6



--------------------------------------------------------------------------------

13. Applicable Law. This Agreement and any disputes arising out of or related to
this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Tennessee applicable to contracts made and to be
performed entirely therein, without giving effect to its conflicts of laws
principles or rules, to the extent such principles or rules would require or
permit the application of the laws of another jurisdiction. Should any
litigation, arbitration or other proceeding be commenced between the parties
concerning the rights or obligations of the parties under this Agreement, the
prevailing party shall be entitled to its or his reasonable sum as and for his
attorneys’ fees in such proceeding.

14. Cooperation. The parties agree that certain matters in which the Consultant
will be involved in related to this Agreement and during the Consulting Period
may necessitate the Consultant’s cooperation in the future. Accordingly,
following the execution of this Agreement and the termination of the Consulting
Services for any reason, to the extent reasonably requested by the Board, the
Consultant shall cooperate with the Company in connection with matters arising
out of the Agreement and the Consulting Services; provided that, the Company
shall make reasonable efforts to minimize disruption of the Consultant’s other
activities. The Company shall reimburse the Consultant for reasonable expenses
incurred in connection with such cooperation and shall pay the Consultant a
mutually agreed upon reasonable hourly fee in connection with activities which
are performed by Consultant hereunder.

15. Legal Fees. Within 5 days following the Effective Date, the Company shall
reimburse the Consultant for all legal and other professional fees actually and
reasonably incurred by the Consultant in connection with the negotiations and
preparations of this Agreement up to a maximum of $25,000.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, all of which shall together constitute one and the
same Agreement. One or more counterparts of this Agreement may be delivered by
facsimile or photographic copy of the signed counterpart, with the intention
that delivery by such means shall have the same effect as delivery of an
original counterpart thereof.

17. Notices. All notices required or permitted under this Agreement shall be in
writing, may be made by personal delivery or facsimile transmission, effective
on the day of such delivery or receipt of such transmission, or may be mailed by
registered or certified mail, effective two (2) days after the date of mailing,
addressed as follows:

 

To the Company:

  AAC Holdings, Inc.   200 Powell Place   Brentwood, TN 37027   Attn: Chief
Executive Officer

 

7



--------------------------------------------------------------------------------

With a copy to:

  Greenberg Traurig, LLP   Attn: David Kurzweil   3333 Piedmont Road NE   Suite
2500   Atlanta, Georgia 30305   Email: KurzweilD@gtlaw.com   or such other
person or address as designated in writing to the Consultant.

To Consultant:

  Michael Cartwright, in person, or at his known residence address, or to such
other address as designated by him in writing to the Company

18. Waiver, Modification, and Interpretation. No provisions of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in a writing signed by the Consultant and an appropriate
officer of the Company empowered to sign the same by the Board. No waiver by
either party at any time of any breach by the party of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior to subsequent time. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Tennessee. Except as provided in, any action brought to enforce or
interpret this Agreement shall be maintained exclusively in the state and
federal courts located in Nashville, Tennessee.

19. Interpretation. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement. No provision of this Agreement shall be interpreted
for or against any party hereto on the basis that such party was the draftsman
of such provision; and no presumption or burden of proof shall arise disfavoring
or favoring any party by virtue of the authorship of any of the provisions of
this Agreement.

20. Invalidity of Provisions. If a court of competent jurisdiction shall declare
that any provision of this Agreement is invalid, illegal, or unenforceable in
any respect, and if the rights and obligations of the Parties to this Agreement
will not be materially and adversely affected thereby, in lieu of such illegal,
invalid, or unenforceable provision the court may add as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as is possible. If such court
cannot so substitute or declines to so substitute for such invalid, illegal, or
unenforceable provision, (i) such provision will be fully severable; (ii) this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of the Consultant
against the Company, predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any of said covenants.

 

8



--------------------------------------------------------------------------------

21. Entire Agreement; Amendment. This Agreement constitutes the full and
complete understanding and agreement of the parties hereto with respect to the
Consultant’s retirement and engaging the Consultant as a consultant to the
Company on the Effective Date. This Agreement may not be changed or amended
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

[Signatures contained on following page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

AAC HOLDINGS, INC. By:  

/s/ Andrew W. Mcwilliams

Name:   Andrew W. Mcwilliams Title:   Chief Executive Officer By:  

/s/ Michael Cartwright

Name:   Michael Cartwright

 

10